DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, and 11 - 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhao et al (US 2016/0219290, hereafter Zhao).
As per claim 1, Zhao discloses an encoder comprising:
circuitry; and 5memory, wherein using the memory, the circuitry:

10when the selection mode is enabled (¶ 147),
selects a first horizontal transform basis, the selected first horizontal transform basis being (i) from among one or more transform basis candidates when a horizontal size of the current block is greater than a first horizontal threshold size and (ii) a fixed horizontal transform when the horizontal size of the current block is smaller than or equal to the first horizontal threshold size (¶ 207),
selects a first vertical transform basis, the selected first vertical transform basis being (i) from among the one or more transform basis candidates when a vertical size of the current block is greater than a first vertical threshold size and (ii) a fixed vertical transform basis when the vertical size of the current block is smaller than or equal to the first vertical threshold size (¶ 207), and
generates first transform coefficients by performing a first horizontal transform and a first vertical transform on the residuals of the 25current block using the first horizontal transform basis selected and the first vertical transform basis selected, respectively (¶ 207).
Regarding claim 6, arguments analogous to those presented for claim 1 are applicable for claim 6.
Regarding claim 11, arguments analogous to those presented for claim 1 are applicable for claim 11.
Regarding claim 12, arguments analogous to those presented for claim 1 are applicable for claim 12.
claim 13, arguments analogous to those presented for claim 1 are applicable for claim 13.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIKAODILI E ANYIKIRE whose telephone number is (571)270-1445.  The examiner can normally be reached on 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/CHIKAODILI E ANYIKIRE/Primary Examiner, Art Unit 2487